DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are currently pending and prosecuted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 December 2021 and 10 May 2022 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al., US PG-Pub 2020/0233538, hereinafter Aurongzeb, in view of Quinn et al., USPN 10,254,803, hereinafter Quinn.
Regarding Claim 1, Aurongzeb teaches a computing device (information handing system 10) comprising: 
a first display (display portion 30 located on main housing portion 14); 
a second display (display portion 30 located on display housing portion 12); 
a keyboard (keyboard 40 located on main housing portion 14); 
machine readable instructions ([0030], [0048]); and 
processor circuitry (CPU 18) to execute the instructions to: 
place the computing device in a first mode when the placement of the keyboard is detected (Figs. 2-3 and 10-14, and corresponding descriptions, showing the placement of the keyboard with respect to the plurality of displays changes the interface presented to the user; specifically, [0055]-[0056]); and 
place the computing device in a second mode when the placement of the keyboard is not detected (Figs. 2-3 and 10-14, and corresponding descriptions, showing the placement of the keyboard with respect to the plurality of displays changes the interface presented to the user, specifically, [0055]-[0056]).
	However, Aurongzeb does not explicitly teach place the computing device in the first mode when the placement of the keyboard on the second display is detected; and
	place the computing device in the second mode when the placement of the keyboard on the first display or the second display is not detected.
	Quinn teaches place the computing device in the first mode when the placement of the keyboard on the second display is detected (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is deployed for use; Col. 14, l. 25 to Col. 15, l. 20); and
	place the computing device in the second mode when the placement of the keyboard on the first display or the second display is not detected (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is stowed; Col. 14, l. 25 to Col. 15, l. 20).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the mode placements taught by Quinn into the device taught by Aurongzeb in order to provide a plurality of input and display options (Quinn: Col. 14, ll. 29-34), thereby allowing the user variable input options.
Regarding Claim 2, Aurongzeb, as modified by Quinn, teaches the computing device of claim 1, wherein the keyboard is disabled when the computing device is in the second mode (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is stowed; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions).
Regarding Claim 3, Aurongzeb, as modified by Quinn, teaches the computing device of claim 1, wherein the processor circuitry is to present function keys on the second display when the keyboard is on the second display (Aurongzeb: [0055]-[0056]).
Regarding Claim 4, Aurongzeb, as modified by Quinn, teaches the computing device of claim 1, wherein the processor circuitry is to present a touch pad on the second display when the keyboard is on the second display (Aurongzeb: [0035], [0039]).
Regarding Claim 5, Aurongzeb, as modified by Quinn, teaches the computing device of claim 1, further including a hinge (Quinn: Col. 14, ll. 27-29, “first display 101 and second display 102 coupled to each other by hinge 104”), the processor circuitry to set an operating mode of the computing device based on a position of the hinge (Quinn: Col. 8, ll. 28-35, noting how the hinge sensor changes the GUI output).
Regarding Claim 6, Aurongzeb, as modified by Quinn, teaches the computing device of claim 5, wherein the processor circuitry is to select content to present on at least one of the first display or the second display based on the operating mode (Quinn: Col. 8, ll. 28-67, noting how the content presented changes based on the orientation).
Regarding Claim 7, Aurongzeb, as modified by Quinn, teaches the computing device of claim 5, wherein the keyboard is coupled to at least one of the first display or the second display via the hinge (Quinn: Figs. 1 and 20A-20C, and corresponding descriptions, showing the keyboard is coupled to a display at a hinge).
Regarding Claim 8, Aurongzeb, as modified by Quinn, teaches the computing device of claim 1, further including a cover (Quinn: base layer 2003), the cover including: 
the first display (Quinn: second display 102); and 
a cavity sized to stow the keyboard (Quinn: Figs. 20A-C, and corresponding descriptions, showing the keyboard is stowed within the base layer), the keyboard removably stowable in the cavity (Quinn: Figs. 20A-C, and corresponding descriptions, showing the keyboard is able to be removed and folded up for user input; Col. 14, l. 25 to Col. 15, l. 20).
Regarding Claim 9, Aurongzeb, as modified by Quinn, teaches the computing device of claim 8, wherein the first display is supported on an angle within the cover (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is located at an angle to the base layer; Col. 14, l. 25 to Col. 15, l. 20).
Regarding Claim 10, Aurongzeb, as modified by Quinn, teaches the computing device of claim 1, where the keyboard is to rotate about an axis and the second display is to rotate about the same axis (Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions, showing the keyboard and second display are on the same axis of rotation).
Regarding Claim 11, Aurongzeb, as modified by Quinn, teaches the computing device of claim 1, wherein the keyboard is coupled to a linkage (Quinn: rotatable layer 2004), the linkage including a first axis of rotation and a second axis of rotation (Quinn: Figs. 20A-C, and corresponding descriptions, showing multiple locations for rotation; Col. 14, l. 25 to Col. 15, l. 20, specifically, Col. 14, ll. 43-57; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions), the linkage rotatable relative to the second display about the first axis of rotation (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first axis of rotation is at the connection between the first display and second display; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions), the keyboard rotatable relative to the linkage about the second axis of rotation (Quinn: Figs. 20A-C, and corresponding descriptions, showing the second axis of rotation is at the foldable portion of the keyboard; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions).
Regarding Claim 12, Aurongzeb, as modified by Quinn, teaches the computing device of claim 11, wherein the first axis of rotation is stationary and the second axis of rotation is movable (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first axis may remain constant while the second axis is moved; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions).
Regarding Claim 13, Aurongzeb, as modified by Quinn, teaches the computing device of claim 12, wherein the second axis of rotation is in a first position when the first display is in an open position and the keyboard is in a stowed position (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is stowed; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions), and the second axis of rotation is in a second position when the first display is in the open position and the keyboard is in a deployed position (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is deployed for use; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions).
Regarding Claim 14, Aurongzeb, as modified by Quinn, teaches the computing device of claim 13, wherein the second axis of rotation is in the first position when the first display is in a closed position and the keyboard is in a stowed position (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is closed and the keyboard is stowed; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions), and the second axis of rotation is in the second position when the first display is in the closed position and the keyboard is in a deployed position (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is closed and the keyboard is deployed for use; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions).
Regarding Claim 15, Aurongzeb, as modified by Quinn, teaches the computing device of claim 1, further including a stopper (Quinn: layer 2004) on a first end of the keyboard (Quinn: Figs. 20A-20C, and corresponding descriptions), the stopper to engage the first display when the keyboard is in a deployed position and the first display is moved toward a closed position (Quinn: Figs. 20A-20C, and corresponding descriptions, showing the layer 2004 keeps the device from closing), the keyboard coupled to at least one of the first display or the second display at a second end of the keyboard (Quinn: Figs. 20A-20C, and corresponding descriptions).
Regarding Claim 16, Aurongzeb, as modified by Quinn, teaches the computing device of claim 1, further including a track (Quinn: well region where the keyboard was located; Figs. 23A-C, and corresponding descriptions), the keyboard at least partially within the track (Quinn: Figs. 20A-24B, and corresponding descriptions, showing the keyboard is located within the well portion), the physical keyboard slidable relative to the track between a first position on or over the second display and a second position on or over the second display (Quinn: Figs. 20A-24B, and corresponding descriptions, specifically, Figs. 23A-23C, showing the keyboard is moved to between positions).
Regarding Claim 17, Aurongzeb teaches a computing device (information handing system 10) comprising: 
Memory (RAM 20); 
machine readable instructions ([0030], [0048]); and 
processor circuitry (CPU 18) to execute the instructions to: 
determine whether a keyboard (keyboard 40 located on main housing portion 14) partially covers a first one of a plurality of displays of the computing device (display portion 30 located on display housing portion 12); 
place the computing device in a first mode when the keyboard is detected (Figs. 2-3 and 10-14, and corresponding descriptions, showing the placement of the keyboard with respect to the plurality of displays changes the interface presented to the user; specifically, [0055]-[0056]); and 
place the computing device in a second mode when the keyboard is not detected (Figs. 2-3 and 10-14, and corresponding descriptions, showing the placement of the keyboard with respect to the plurality of displays changes the interface presented to the user, specifically, [0055]-[0056]).
However, Aurongzeb does not explicitly teach place the computing device in the first mode when the keyboard partially covers the first display; and
	place the computing device in the second mode when the keyboard does not partially cover the first display.
	Quinn teaches place the computing device in the first mode when the keyboard partially covers the first display (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is deployed for use; Col. 14, l. 25 to Col. 15, l. 20); and
	place the computing device in the second mode when the keyboard does not partially cover the first display (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is stowed; Col. 14, l. 25 to Col. 15, l. 20).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the mode placements taught by Quinn into the device taught by Aurongzeb in order to provide a plurality of input and display options (Quinn: Col. 14, ll. 29-34), thereby allowing the user variable input options.

Regarding Claim 18, Aurongzeb, as modified by Quinn, teaches the computing device of claim 17, wherein the processor circuitry is to disable the keyboard when the computing device is in the second mode (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is stowed; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions).
Regarding Claim 19, Aurongzeb, as modified by Quinn, teaches the computing device of claim 17, wherein the processor circuitry is to detect an operating mode of the computing device based on a position of a hinge (Quinn: Col. 14, ll. 27-29, “first display 101 and second display 102 coupled to each other by hinge 104”) of the computing device (Quinn: Col. 8, ll. 28-35, noting how the hinge sensor changes the GUI output).
Regarding Claim 20, Aurongzeb, as modified by Quinn, teaches the computing device of claim 17, wherein the processor circuitry is to disable the keyboard based on the position of the hinge (Quinn: Col. 8, ll. 28-67, noting how the content presented changes based on the orientation).
Regarding Claim 21, Aurongzeb teaches a non-transitory machine-readable medium (RAM 20) comprising instructions ([0030], [0048]) that, when executed, cause one or more processors (CPU 18) to: 
place a computing device (information handing system 10) having a first display (display portion 30 located on main housing portion 14) and second display (display portion 30 located on display housing portion 12) in a first operating mode when placement of a physical keyboard (keyboard 40 located on main housing portion 14) is detected (Figs. 2-3 and 10-14, and corresponding descriptions, showing the placement of the keyboard with respect to the plurality of displays changes the interface presented to the user; specifically, [0055]-[0056]); and 
place the computing device in a second operating mode when the placement of the keyboard is not detected (Figs. 2-3 and 10-14, and corresponding descriptions, showing the placement of the keyboard with respect to the plurality of displays changes the interface presented to the user, specifically, [0055]-[0056]).
However, Aurongzeb does not explicitly teach place the computing device in the first mode when the placement of the keyboard on the second display is detected; and
	place the computing device in the second mode when the placement of the keyboard on the first display or the second display is not detected.
	Quinn teaches place the computing device in the first mode when the placement of the keyboard on the second display is detected (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is deployed for use; Col. 14, l. 25 to Col. 15, l. 20); and
	place the computing device in the second mode when the placement of the keyboard on the first display or the second display is not detected (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is stowed; Col. 14, l. 25 to Col. 15, l. 20).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the mode placements taught by Quinn into the device taught by Aurongzeb in order to provide a plurality of input and display options (Quinn: Col. 14, ll. 29-34), thereby allowing the user variable input options.
Regarding Claim 22, Aurongzeb, as modified by Quinn, teaches the computer machine readable medium of claim 21, wherein the instructions cause the keyboard to be disabled when the computing device is in the second mode (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is stowed; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions).
Regarding Claim 23, Aurongzeb, as modified by Quinn, teaches the computer machine readable medium of claim 21, wherein the instructions cause the one or more processors to set the operating mode of the computing device based on a position of a hinge (Quinn: Col. 14, ll. 27-29, “first display 101 and second display 102 coupled to each other by hinge 104”) of the computing device (Quinn: Col. 8, ll. 28-35, noting how the hinge sensor changes the GUI output).
Regarding Claim 24, Aurongzeb, as modified by Quinn, teaches the computer machine readable medium of claim 21, wherein the instructions cause the one or more processors select content to present on at least one of the first display or the second display based on the operating mode (Quinn: Col. 8, ll. 28-67, noting how the content presented changes based on the orientation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627